Atkinson, J.
In this case the defendant in an action of complaint for land comes by direct bill of exceptions complaining of the verdict and assigning error in the refusal of certain requests to charge, and in directing the verdict for the plaintiffs, as to certain issues involved. There is no assignment of error on the final judgment that was entered upon the verdict. Moreover, “Where a case has been tried by a jury and a verdict rendered therein, and the losing party desires to test the sufficiency of the evidence to support the verdict, a motion for a new trial is indispensable.” Beall v. Mineral Tone Co., 167 Ca. 667 (146 S. E. 473). Writ of error dismissed.

All the Justices concur.

J. O. Webb, W. W. Dykes, and B. P. Jackson, for plaintiff in error.
G. W. Lankford and IT. T. Burkhalter, contra.